             Case 1:18-cv-01048-KAM-SMG Document 42 Filed 06/12/19 Page 1 of 1 PageID #: 216




450 Seventh Ave
Suite 1408                                                                          June 12, 2019
New York, NY 10123
                           VIA ECF

                           The Honorable Judge Kiyo A. Matsumoto
                           United States District Court
Barry M. Golden
T. 646.490.6677
                           Eastern District of New York
F. 347.491.4048            225 Cadman Plaza East
bgolden@hasbanilight.com
                           Brooklyn, New York 11201
Licensed in NY
                                      RE:     Windward Bora, LLC v. Prophete, et al.
                                              1:18-cv-01048-KAM-SMG
                                              Briefing Schedule for Plaintiff’s Motion for Summary Judgment

                           Dear Judge Matsumoto,

                           In compliance with your court rules, the parties submit the following briefing schedule for
                           Plaintiff’s Motion for Summary Judgment for your approval:

                                  •   Plaintiff’s Motion for Summary Judgment shall be due on or before June 28,
                                      2019;
                                  •   Defendants’ Opposition to Plaintiff’s Motion for Summary Judgment shall be due
                                      on or before July 26, 2019;
                                  •   Plaintiff’s Reply shall be due on or before August 16, 2019;

                           We thank the Court for its time and consideration in this matter.


                            HASBANI & LIGHT, P.C.                         MARK E. COHEN, ESQ.

                            /s/ Barry M. Golden                           /s/ Mark E. Cohen
                            Barry M. Golden, Esq.                         Mark E. Cohen, Esq.
                            Attorneys for Plaintiff                       Attorneys for Defendants Prophete and
                                                                          Estime
